DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/08/2022.  Claims 1-4 are still pending in the application.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Newly found reference of Stuber et al. (Broadband MIMO-OFDM Wireless Communications, IEEE, 24 pages, February 2004), considered prior art of record, teaches on page 19, section A. Software Radio Overview, second paragraph, the employment of programmable down-converters in the IF section of a software defined radio system.  Nevertheless, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “a plurality of remote radio head units configured for receiving a sensed signal in an analog electric form, each of the remote radio head units being configured to convert its sensed signal into a corresponding raw digital electrical form and then into a corresponding raw optical data form suitable for dispatch as optical signals over an optical data interconnection; at least one optical interconnect simultaneously interconnecting a first baseband unit with each of the remote radio head units; said baseband unit including: a plurality of digital down converters, each of which is configured to convert a slice of a received spectrum of the optical signals into corresponding electrical digital form and to down sample the optical signals to corresponding down sampled I/Q signals,” structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stuber et al., Broadband MIMO-OFDM Wireless Communications, IEEE, 24 pages, February 2004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 19, 2022